PER CURIAM.
In this Anders1 appeal, this court affirms appellant’s convictions for first-degree murder and robbery with a deadly weapon, as well as the sentence of life without parole for the murder and the consecutive life term for the robbery. We note, however, that the trial court orally pronounced 119 days jail credit, but the written murder sentence does not reflect that credit. Therefore, the written murder sentence must be corrected to conform to the oral pronouncement. See Mason v. State, 710 So.2d 82 (Fla. 1st DCA 1998) (in Anders appeal, remanding with directions to conform written probationary order to oral pronouncement). And see Crompton v. State, 728 So.2d 1188 (Fla. 1st DCA 1999) (failure to award jail credit on life sentence without possibility of parole constituted an illegal sentence). Appellant need not be present for this clerical correction.
AFFIRMED but REMANDED to correct the written murder sentence to reflect 119 days of jail credit.
ERVIN, LAWRENCE and PADOVANO, JJ„ CONCUR.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).